Appeal by insurance carrier frotii an award of compensation under the Workmen’s Compensation Law to Fred Leef, the president of the employer-respondent. The question here is whether the policy covered the claimant who was the president and vice-president of the employer. Claimant was injured on July 27, 1935. A workmen’s compensation insurance policy had been issued by the carrier to the employer which became effective on July 25, 1935. It contained an indorsement purporting to exclude certain named executive officers of the corporation, of which the claimant was one. This indorsement stated: “ The executive officers above named shall Bach personally subscribe his name to the notice of election prescribed by the Industrial Commissioner pursuant to Subd. 6, Sec. 54 of the Workmen’s Compensation Law.” At the time of the accident the claimant had not subscribed a proper notice excluding him from coverage. Two previous policies had specifically excluded claimant and he had signed consents to such exclusion. These policies provided that the indorsement of non-coverage of executive officers as contained therein and any renewals thereof should continue unless the election was withdrawn or canceled. Effective July 1, 1935, the Industrial Board had provided for a new form of consent to non-coverage to be executed by the executive officers and claimant had not signed such new form. At the time of the accident subdivision 6 of section 54 "of the Workmen’s Compensation Law provided that executive officers of a cor*765poration should be deemed to be included in the compensation insurance unless they elected not to be brought within the coverage and that the election should be made on the form prescribed by the Industrial Commissioner. As stated above, the claimant had not executed such a form. Award unanimously affirmed, with costs to the State Industrial Board against the Great American Indemnity Company, appellant. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.